Title: From George Washington to David Ramsay, 24 January 1797
From: Washington, George
To: Ramsay, David


                        
                            Sir, 
                            United States 24th January, 1797.
                        
                        I have your letter of the 21st of last month, covering the unanimous resolve of
                            the Senate of the State of South-Carolina of the 19th, in which they have been pleased to
                            express, in affectionate terms, their approbation of my public services.
                        The general concurrence of my fellow-citizens in such sentiments, manifested by
                            their Representatives in the State Legislatures, will be to me a source of pure and lively
                            pleasure while I live.
                        I beg you, Sir, to communicate to the Senate my sincere thanks for their
                            testimony of the public opinion and respect of my fellow-citizens, and for their ardent
                            wishes that I may enjoy a long and uninterrupted course of happiness. This enjoyment will
                            necessarily depend on the happiness of my country; and this, on the maintaining absolutely
                            its Sovereignty.
                        Be pleased, Sir, to accept my acknowledgments for the obliging and friendly
                            manner in which you have communicated to me the Resolve of the Senate.
                        
                            Go: Washington
                            
                        
                    